Citation Nr: 0836623	
Decision Date: 10/24/08    Archive Date: 10/31/08

DOCKET NO.  06-01 957	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Entitlement to compensation benefits under 38 U.S.C.A. 
§ 1151 for hemorrhoids.

2.  Entitlement to a certificate of eligibility for specially 
adapted housing or a special home adaptation grant.

3.  Entitlement to service connection for peripheral vascular 
disease of the right lower extremity, to include as secondary 
to diabetes mellitus, type II.

4.  Entitlement to service connection for peripheral vascular 
disease of the left lower extremity, to include as secondary 
to diabetes mellitus, type II.

(The issue of entitlement to payment or reimbursement for 
unauthorized medical expenses incurred as a result of 
services provided at the Jefferson Surgical Clinic from 
August 29, 2006, to September 1, 2006, will be addressed in a 
separate Board of Veterans' Appeals (Board) decision.)


REPRESENTATION

Appellant represented by:	Brooks S. McDaniel


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

W. H. Donnelly, Associate Counsel


INTRODUCTION

The veteran served on active duty with the United States Navy 
from January 1966 to November 1969.

This matter comes before the Board on appeal from January 
2004, August 2005, and July 2007 rating decisions by the 
Roanoke, Virginia, Regional Office (RO) of the United States 
Department of Veterans Affairs (VA).  The January 2004 
decision denied service connection for peripheral vascular 
disease of the lower extremities.  The August 2005 decision 
denied entitlement to specially adapted housing and a special 
home adaptation grant.  Entitlement to benefits under 
38 U.S.C.A. § 1151 for hemorrhoids was denied in the July 
2007 decision.

The veteran offered testimony before the undersigned Veterans 
Law Judge at a September 2008 personal hearing held via 
videoconference from the RO.  At that hearing, the veteran 
raised the issue of entitlement to a certificate of 
eligibility for assistance in the purchase of an automobile, 
or for automobile adaptive equipment.  This claim is referred 
to the RO for appropriate action.  

Further, the veteran and his representative raised the issue 
of entitlement to service connection for post traumatic 
stress disorder (PTSD) to include an allegation of clear and 
unmistakable error (CUE) in a prior RO decision.  The veteran 
alleges that a December 1989 statement, signed by him, 
withdrawing his appeal with regard to PTSD was not valid and 
should be ignored.  The RO has addressed the CUE allegation.  
The veteran's statements, however, must be taken as a 
reopened claim of service connection for PTSD, and this 
matter is also referred to the RO for appropriate action.

The issues of entitlement to a certificate of eligibility for 
specially adapted housing or a special home adaptation grant, 
and for service connection for lower extremity peripheral 
vascular disease, are addressed in the REMAND portion of the 
decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDING OF FACT

At the September 2008 personal hearing, prior to promulgation 
of a decision in this appeal, the veteran stated that he 
wished to withdraw from appellate status the issue of 
entitlement to compensation benefits under 38 U.S.C.A. § 1151 
for hemorrhoids.


CONCLUSION OF LAW

The criteria for withdrawal of a substantive appeal having 
been met, the Board does not have appellate jurisdiction to 
decide the issue of entitlement to compensation benefits 
under 38 U.S.C.A. § 1151 for hemorrhoids.  38 U.S.C.A. 
§§ 7105(a), 7108 (West 2002); 38 C.F.R. §§ 20.200, 20.202, 
20.204 (2007).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

An appeal consists of a timely filed notice of disagreement 
in writing, and after a statement of the case has been 
furnished, a timely filed substantive appeal.  38 U.S.C.A. 
§ 7105(a); 38 C.F.R. § 20.200.  Here, the veteran did timely 
perfect an appeal of the July 2007 rating decision denying 
entitlement to benefits under 38 U.S.C.A. § 1151.

A substantive appeal may be withdrawn on the record at a 
hearing on appeal or in writing at any time before the Board 
promulgates a decision.  38 C.F.R. §§ 20.202, 20.204(b).  At 
his September 2008 Board hearing, the veteran, through his 
representative, clearly and unequivocally stated that he 
wished to withdraw from appellate status his claim with 
regard to entitlement to compensation benefits under 
38 U.S.C.A. § 1151 for hemorrhoids.  Having met the 
requirements of 38 C.F.R. § 20.204, the appellant has 
effectively removed the matter from appellate status.  
Accordingly, the Board does not have jurisdiction to decide 
the appeal for this benefit.  


ORDER

The appeal for entitlement to compensation benefits under 
38 U.S.C.A. § 1151 for hemorrhoids is dismissed.


REMAND

Remand is required with regard to the issues of service 
connection for peripheral vascular disease of the lower 
extremities and eligibility for specially adapted housing or 
a special home adaptation grant.  Examinations, to include 
medical opinions, are required to resolve questions regarding 
causation.

The January 2004 rating decision considered service 
connection for peripheral vascular disease of the left and 
right legs under two theories of entitlement.  First, as a 
presumptive condition for herbicide exposed veterans, and 
second as directly related to a disease or injury in service.  
The RO has not addressed whether the condition of the legs is 
secondary to service connected diabetes mellitus, type II.  
The veteran has specifically alleged such a relationship in 
correspondence and at his September 2008 Board hearing.  In 
August 2003, the VA examiner noted on a diabetes examination 
that pulses were decreased at the ankles and that capillary 
refill was decreased, but no opinion regarding a possible 
nexus to diabetes was offered.  On remand, a VA examination 
and nexus opinion must be obtained.

With regard to the claim of eligibility for specially adapted 
housing or a special home adaptation grant, examination is 
required for clarification of the cause of the veteran's 
currently shown loss of use of the lower extremities.  In 
August 2003, a VA examiner noted the presence of peripheral 
neuropathy and foot drop, and stated that the veteran's 
diagnosis was "[d]iabetes mellitus type II, with peripheral 
neuropathy of both lower extremities causing foot drop 
bilaterally, requiring bilateral foot drop braces."  In a 
June 2008 statement, however, the same doctor stated that 
bilateral foot drop was not related to diabetic neuropathy, 
which was sensory in nature, and that the cause of the foot 
drop was unknown.  As these opinions are very clearly in 
conflict, a new VA examination by a qualified neurologist is 
required to resolve the question.  Further, should peripheral 
vascular disease be determined to be service connected, the 
functional impact of that disability must be considered in 
determining eligibility to specially adapted housing or a 
special home adaptation grant.

Accordingly, the case is REMANDED for the following action:

1.  Schedule the veteran for a VA arteries 
and veins examination to ascertain the 
likely etiology of his peripheral vascular 
disease.  The examiner must review the 
claims file in connection with the 
examination.  The examiner is asked to 
opine whether currently diagnosed 
peripheral vascular disease of the left 
and right lower extremities is at least as 
likely as not caused or aggravated by 
service or a service-connected disorder - 
specifically, service connected diabetes 
mellitus, type II.  Additionally, the 
examiner should comment on any functional 
impairment caused by peripheral vascular 
disease.  Specifically, the examiner 
should opine as to whether peripheral 
vascular disease contributes to a loss of 
use of the lower extremities, such as to 
preclude locomotion without the aid of 
braces, crutches, canes, or a wheelchair.  
A full and complete rationale for all 
opinions expressed is required.

2.  Schedule the veteran for a VA 
peripheral nerves examination, with the 
examination performed by a neurologist.  
The examiner should opine as to whether 
currently diagnosed bilateral foot drop is 
at least as likely as not related to 
service, or a service-connected disorder - 
specifically service-connected 
neurological symptoms from diabetes 
mellitus.  Additionally, the examiner 
should comment on any functional 
impairment caused by peripheral 
neuropathy.  Specifically, the examiner 
should opine as to whether peripheral 
neuropathy contributes to a loss of use of 
the lower extremities, such as to preclude 
locomotion without the aid of braces, 
crutches, canes, or a wheelchair.  A full 
and complete rationale for all opinions 
expressed is required.

3.  The RO should review the claims file to 
ensure that all the foregoing requested 
development is completed, and arrange for 
any additional development indicated.  The 
RO should then readjudicate the claims on 
appeal.  If any benefit sought remains 
denied, the RO should issue an appropriate 
SSOC and provide the veteran and his 
representative the requisite time period to 
respond.  The case should then be returned 
to the Board for further appellate review, 
if otherwise in order.  No action is 
required of the appellant unless he is 
notified.  

The purposes of this remand are to ensure notice is complete, 
and to assist the veteran with the development of his claim.  
The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

No action is required of the appellant until further notice.  
However, the Board takes this opportunity to advise the 
appellant that the conduct of the efforts as directed in this 
remand, as well as any other development deemed necessary, is 
needed for a comprehensive and correct adjudication of his 
claims.  His cooperation in VA's efforts to develop his 
claims, including reporting for any scheduled VA examination, 
is both critical and appreciated.  The appellant is also 
advised that failure to report for any scheduled examination 
may result in the denial of a claim.  38 C.F.R. § 3.655.  

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).






______________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


